 

--------------------------------------------------------------------------------

Exhibit 10.1


FIFTH
MODIFICATION AGREEMENT


BY THIS FIFTH MODIFICATION AGREEMENT (the "Agreement"), made and entered into as
of the 26th day of July, 2011, WELLS FARGO BANK, NATIONAL ASSOCIATION (the
"Lender"), and KNIGHT TRANSPORTATION, INC., an Arizona corporation (the
"Borrower"), in consideration of the mutual covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby confirm and agree as follows:


SECTION 1.          RECITALS; ACKNOWLEDGEMENTS.


1.1           The Borrower and the Lender entered into that Credit Agreement
dated September 15, 2005, as modified by that Modification Agreement dated
October 6, 2006, that Second Modification dated March 30, 2007, that Third
Modification dated September 16, 2008, and that Fourth Modification dated
September 20, 2010 (as amended from time to time, the "Credit Agreement") to
provide financial accommodations to the Borrower as provided therein.


1.2           Borrower and the Lender desire to modify the Credit Agreement as
set forth herein.


1.3           All undefined capitalized terms used herein shall have the meaning
given them in the Credit Agreement.


SECTION 2.          CREDIT AGREEMENT.


2.1           Recitals.  Recital A to the Credit Agreement is hereby amended to
replace the reference to "for working capital purposes" with a reference to "to
fund Borrower's working capital, the repurchase of the capital stock of
Borrower, general corporate purposes, including, but not limited to Permitted
Acquisitions (as defined below)".


2.2           Definitions - Amendments.  The following definitions in Section
1.1 of the Credit Agreement are hereby amended to read as follows:


"Letter of Credit Commitment" shall mean $75,000,000.00.


"Maximum RLC Commitment" shall mean $150,000,000.00.


"Material Adverse Effect" shall mean (a) a material adverse effect in the
business, operations, results of operations, assets, liabilities or financial
condition  of Borrower or any Subsidiary of Borrower, (b) a material impairment
of the Borrower's or any Subsidiary's ability to perform its obligations under
any of the Loan Documents, or (c) a material impairment of the Lender's ability
to enforce the Borrower's or any Subsidiary's obligations under any of the Loan
Documents as a result of an action or failure to act on the part of Borrower or
any of its Subsidiaries.


"RLC Maturity Date" shall mean July 31, 2016.


 
 

--------------------------------------------------------------------------------

 


2.3           Definitions - Additions.  The following definitions are hereby
added to Section 1.1 of the Credit Agreement as follows:


"Acquiree" has the meaning ascribed thereto in the definition of "Permitted
Acquisition" contained herein.


"Acquisition" means any transaction or series of related transactions resulting,
directly or indirectly, in: (a) the acquisition by any Person of: (i) all or
substantially all of the assets of another Person; or (ii) any business unit or
division of another Person; (b) the acquisition by any Person of in excess of
50.00% of the equity interests of any other Person, or otherwise causing any
other Person to become a Subsidiary of such Person; or (c) a merger or
consolidation, or any other combination, of any Person with another Person
(other than a Person that is a Subsidiary) in which Borrower is the surviving
Person; provided, however, that Acquisition will not include any such
transaction between Borrower and any Subsidiary of Borrower or between any
Subsidiaries of Borrower listed on Schedule "2.19" hereof .


 "Permitted Acquisition" means any Acquisition made by the Borrower or any of
its Subsidiaries so long as: (a) such Acquisition is undertaken in accordance
with all applicable laws, rules, regulations and orders of any Governmental
Authority; (b) no Event of Default exists immediately prior to, or would exist
immediately after, giving effect to such Acquisition; (c) in connection with
such Acquisition, Borrower has obtained and delivered to Lender the prior,
effective written consent of the board of directors or equivalent governing body
or equity holders of the Person or business so acquired (the "Acquiree") at
least one business day prior to the date of the consummation of such
Acquisition; (d) the Acquiree shall be engaged principally in the same business
or a business reasonably related thereto as Borrower or the Subsidiary of
Borrower proposing to effect such Acquisition; (e) Borrower shall provide to
Lender evidence reasonably satisfactory to Lender detailing pro forma compliance
with all financial covenants set forth in Section 5.11 for each of the four
consecutive fiscal quarters following the consummation of such Acquisition, with
such information to be provided to Lender at least three business days prior to
the date of the consummation of such Acquisition.


2.4           Procedures for Borrowings Under the RLC Facility.   Section 2.3(a)
of the Credit Agreement is hereby amended to replace the reference to "five (5)"
with a reference to "seven (7)".


2.5           Guaranties.  Section 2.19 of the Credit Agreement is hereby
amended and restated to read as follows:


At all times prior to Termination, the Borrower shall cause the Loans and the
Borrower's obligations under this Agreement to be guaranteed by a valid and
effective continuing guaranty (collectively, the "Guaranties") substantially in
the form of Exhibit "C", duly executed and delivered by each of the Subsidiaries
listed on Schedule "2.19" attached hereto.


 
2

--------------------------------------------------------------------------------

 


2.6           Insurance Requirements.  Section 5.2 of the Credit Agreement is
hereby amended to (a) replace the reference to "$2,000,000.00" with a reference
to "$5,000,000.00", and (b) replace the reference to "$500,000.00" with a
reference to "$2,000,000.00".


2.7           Environmental Matters.  The second to last sentence of Section
3.14 of the Credit Agreement is hereby amended and restated to read as follows:


None of the operations of the Borrower or any Subsidiary is the subject of any
federal or state investigation evaluating whether any remedial action involving
a material expenditure is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, except where any of the
foregoing would not reasonably be expected to result in a Material Adverse
Effect.


2.8           Subsidiaries.  Section 3.15 of the Credit Agreement is hereby
amended and restated as follows:


All Subsidiaries, except any Subsidiary not required to be listed on Schedule
"2.19" as a Guarantor, are correctly identified on Schedule "3.15" hereto.


2.9           Permits, Franchises.  Section 3.17 of the Credit Agreement is
hereby amended by adding "material" immediately before "permits".


2.10           Other Obligations.  Section 3.18 of the Credit Agreement is
hereby amended and restated to read as follows:


The Borrower is not in default on any obligation in an amount greater than
$1,000,000, whether such obligation is for borrowed money, a purchase money
obligation or a material lease, commitment, contract, instrument or obligation.


2.11           Litigation and Other Notices.  Section 5.5 of the Credit
Agreement is hereby amended by amended subsection (e) by replacing the reference
to "$2,500,000.00" with a reference to "$5,000,000.00" that is not covered by
insurance.


2.12           Compliance.  Section 5.9 of the Credit Agreement is hereby
amended by adding the following after the word "business" on the last line
thereof:


, except where the failure to do any of the foregoing would not reasonably be
expected to result in a Material Adverse Effect.


2.13           Financial Covenants.  Section 5.11 of the Credit Agreement is
hereby amended and restated to read as follows:


          Financial Covenants.  Maintain Borrower's financial condition as
follows using GAAP, calculated on a consolidated basis (except to the extent
modified by the definitions herein) (the "Financial Covenants"):


 
3

--------------------------------------------------------------------------------

 


(a)           Its total consolidated Funded Debt to consolidated EBITDA not
greater than 2.0 to 1.0 as of each calendar quarter end, determined on a rolling
4-quarter basis, with "Funded Debt" defined as the sum of all obligations for
borrowed money of Borrower and its Subsidiaries (including subordinated debt)
plus all capital lease obligations,  of Borrower and its Subsidiaries on a
consolidated basis, and with "EBITDA" defined as net profit before tax plus
interest expense (net of capitalized interest expense), depreciation expense and
amortization expense.


(b)           Its net income after tax (excluding noncash stock compensation)
determined at the end of each fiscal year for Borrower and its Subsidiaries on a
consolidated basis of not less than $1.00 for such fiscal year and its pre-tax
profit (excluding noncash stock compensation) for each fiscal quarter at the end
of such fiscal quarter of not less than $1.00.


(c)           Tangible Net Worth not less than $325,000,000.00 at any time, with
"Tangible Net Worth" defined as the aggregate of total stockholders' equity less
any intangible assets.


2.14           New Subsidiaries; Guarantors.  Section 5.12 of the Credit
Agreement is hereby amended and restated to read as follows:


Section 5.12. New Subsidiaries; Dormant Subsidiaries; Guarantors.  The Borrower
shall promptly and diligently take all actions necessary to cause any Subsidiary
that subsequently undertakes to conduct any business operations (each a "Dormant
Subsidiary"), any new Subsidiary (each a "New Subsidiary") or any other existing
Subsidiary that is not a Guarantor hereunder (each an "Existing Non-Guarantor
Subsidiary"), to become a Guarantor under the Guaranty by delivering to Lender
an executed Guaranty in the form attached hereto as Exhibit "C", and such other
documents as the Lender may reasonably request (each being a "New
Guaranty").  Each New Subsidiary shall provide to Lender a fully executed New
Guaranty within 30 days of being acquired.  Each Dormant Subsidiary shall
provide to Lender a fully executed New Guaranty within 30 days of undertaking to
conduct any business or operations.  Each Existing Non-Guarantor Subsidiary
shall provide to Lender a fully executed New Guaranty immediately upon demand by
Lender.  Each Subsidiary complying with this Section 5.12 shall be deemed to be
added to Schedules 2.19 and 3.15 from the time of acquisition, and no default
shall exist during the 30-day period referenced herein.


2.15           Section 6.1 of the Credit Agreement.  Section 6.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


Section 6.1.  Liens.  Incur, create, assume or permit to exist any Liens on any
of the Borrower's property or assets or that of any Subsidiary, including
without limitation, "accounts" and "inventory" (each as defined in the Arizona
Uniform Commercial Code) and fixed assets (including without limitation
tractors, trailers and real estate) or such property or assets of any
Subsidiary, whether such property or assets are now owned or hereafter acquired
by the Borrower, or by a Subsidiary, or on any income or rights in respect of
any thereof, to secure any Indebtedness; provided that the foregoing shall not
apply to Liens on the property or assets of the Borrower or any Subsidiary:


 
4

--------------------------------------------------------------------------------

 


(i)             existing on the date hereof and described in Schedule "6.1" and
any refinancing thereof;


(ii)            in favor of the Lender;


(iii)           for unpaid taxes, assessments, or other governmental charges or
levies that either (a) are not yet delinquent, or (ii) the underlying taxes,
assessments, or charges or levies are subject of a promptly instituted protest
and Borrower has establishes a reserve with respect thereto (in an amount
reasonably satisfactory to Lender);


(iv)           resulting from judgments arising solely as a result of the
existence of judgments, orders, or awards that do not constitute an Event of
Default;


(v)           with respect to any real property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof;


(vi)           for carrier's, warehousemen's, mechanic's and materialmen's,
repairmen's and other Liens imposed by law, arising in the ordinary course of
business and securing obligations that are not overdue by more than 60 days or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on its books;


(vii)          resulting from pledges and deposits made in the ordinary course
of business in compliance with workers' compensation, unemployment insurance and
other social security laws or regulations;


(viii)         resulting from deposits to secure performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in each case in the
ordinary course of business;


(ix)           resulting from any secured indebtedness permitted under Section
6.2 of this Agreement;


(x)            on property acquired in any Permitted Acquisition, provided that
such Liens extend only to the property so acquired and were not created in
contemplation of such acquisition; and


(xi)           arising solely by virtue of any statutory or common law provision
relating to bankers' liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor deposit
institution.


2.16           Indebtedness.  Section 6.2(d) of the Credit Agreement is hereby
amended and restated to read as follows:


(d) purchase money obligations, equipment financing, Capital Leases, operating
leases, and other Indebtedness that is secured only by the assets being
financed; provided,


 
5

--------------------------------------------------------------------------------

 


that (i) such Indebtedness is incurred prior to or within 90 days after the
acquisition of the asset, and (ii) the aggregate outstanding principal amount of
such Indebtedness does not exceed $10,000,000.00.


2.17           Indebtedness.  Section 6.2 of the Credit Agreement is hereby
amended by adding a new subsection (e) as follows:


(e) Indebtedness incurred as a result of a Permitted Acquisition, provided that
such Indebtedness was not created in contemplation of such acquisition and such
Indebtedness does not exceed $20,000,000.00 in an aggregate amount outstanding
at any one time.


2.18           Merger, Consolidation, Transfer of Assets.  Section 6.3 of the
Credit Agreement is hereby amended and restated in its entirety as follows:


Section 6.3  Merger, Consolidation, Transfer of Assets.  Merge into or
consolidate with any other entity without the written consent of the Lender;
make any substantial change in the nature of the Borrower's or any Subsidiary's
business as conducted as of the date hereof or any business reasonably related
thereto; other than Permitted Acquisitions by Borrower or a Subsidiary of
Borrower, acquire all or substantially all of the assets of any other entity
without the written consent of the Lender; nor sell, lease, transfer or
otherwise dispose of all or a substantial or material portion of the Borrower's
or any Subsidiary's assets except in the ordinary course of its business, nor
transfer all or a substantial or material portion of the Borrower's assets to
its Subsidiaries.


2.19           Loans, Advances, Investments.  Section 6.8 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


Section 6.8  Loans, Advances, Investments.  Make any loans or advances to or
investments in any person or entity exceeding $30,000,000.00 in the aggregate
principal  amount outstanding at any one time, except for Permitted Acquisitions
by Borrower or any Subsidiary and loans and investments made by Borrower among
its Subsidiaries.


2.20           Dividends, Distributions.  Section 6.9 of the Credit Agreement is
hereby amended and restated in its entirety as follows:


Intentionally Omitted.


2.21           Events of Default.   Subsection (d) of Article VII of the Credit
Agreement is amended and restated to read as follows:


(d)           the Borrower or any Subsidiary shall fail to make when due any
payment (of whatever amount) on any Indebtedness owed to any Person (other than
Lender or an Affiliate of Lender) involving an aggregate amount of $1,000,000 or
more (whether due by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and such failure shall continue after applicable notice and
grace period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any failure by the Borrower or any Subsidiary to perform any
covenant or agreement on its part to be performed under any agreement or


 
6

--------------------------------------------------------------------------------

 


instrument evidencing or security relating to such Indebtedness shall result
after the applicable notice and grace period, if any, in the acceleration of the
maturity of a portion of such Indebtedness;


2.22           Events of Default.   Article VII is hereby amended by adding the
following as subsection (d)(A):


(d)(A)           the Borrower or any Subsidiary shall fail to make when due any
payment (of whatever amount), whether due by scheduled maturity, required
prepayment, acceleration, demand or otherwise, on any Indebtedness owed to
Lender or an Affiliate of Lender (other than the Loans), including without
limitation any such Indebtedness pursuant to any agreement with respect to any
interest rate swap or similar transaction,  and such failure shall continue
after applicable notice and grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any failure by the Borrower or any
Subsidiary to perform any covenant or agreement on its part to be performed
under any agreement or instrument evidencing or security relating to such
Indebtedness shall result after the applicable notice and grace period, if any,
in the acceleration of the maturity of a portion of such Indebtedness;


2.23           Exhibit "E" to the Credit Agreement.  Exhibit "E" to the Credit
Agreement is hereby amended and restated to read as attached hereto.


2.24           Schedule 3.15 of the Credit Agreement.  Schedule 3.15 of the
Credit Agreement is hereby amended and restated to read as attached hereto.


2.25           Schedule 6.1 of the Credit Agreement.  Schedule 6.1 of the Credit
Agreement is hereby amended and restated to read as attached hereto.


2.26           Schedule 6.2 of the Credit Agreement.  Schedule 6.2 of the Credit
Agreement is hereby amended and restated to read as attached hereto.


2.27           Principal Amount of Note.  All references in the note to
"$50,000,000.00" or to "Fifty Million and NO/100 Dollars" are hereby amended to
read "$150,000,000.00" and "One Hundred Fifty Million and NO/100 Dollars"
respectively.


SECTION 3.         OTHER MODIFICATIONS, RATIFICATIONS AND AGREEMENTS.


3.1           Borrower has disclosed to Lender that it owns a fifty two percent
(52%) interest in an Existing Non-Guarantor Subsidiary as of the date of this
Agreement.  Notwithstanding Sections 2.19, 3.15 and Section 5.12 of the Credit
Agreement, Lender hereby agrees (a) that the failure to list the Existing
Non-Guarantor Subsidiary as a Subsidiary on Schedules 2.19 and 3.15 to the
Credit Agreement shall not result in an Event of Default from the date of this
Agreement through and including the date, if any, that Borrower is required to
do so pursuant to the next sentence, and (b) that the Existing Non-Guarantor
Subsidiary shall not be required on the date of this Agreement to execute a
Guaranty in favor of Lender pursuant to the terms of Section 5.12 of the Credit
Agreement from the date of this Agreement through and including the date, if
any, that Borrower is required to do so pursuant to the next
sentence.  Notwithstanding the foregoing, (a) Lender reserves the right to
 
 
 
7

--------------------------------------------------------------------------------

 
 
at any time require Borrower to, and Borrower shall immediately upon Lender
making such demand (i) amend the Credit Agreement to list the Existing
Non-Guarantor Subsidiary on Schedules 2.19 and 3.15 to the Credit Agreement,
(ii) cause the Existing Non-Guarantor Subsidiary to execute a Guaranty pursuant
to the terms of Section 5.12 of the Credit Agreement, and (b) the Existing
Non-Guarantor Subsidiary shall be deemed a Subsidiary for all purposes under the
Credit Agreement except as set forth in this Section 3.1.


3.2           All references to the Credit Agreement in the other Loan Documents
are hereby amended to refer to the Credit Agreement as hereby amended.


3.3           Borrower hereby reaffirms to the Lender each of the
representations, warranties, covenants and agreements of Borrower set forth in
the Credit Agreement, as amended hereby, with the same force and effect as if
each were separately stated herein and made as of the date hereof.


3.4           Borrower hereby ratifies, reaffirms, acknowledges, and agrees that
the Note and the Credit Agreement represent valid, enforceable and collectible
obligations of Borrower, and that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to any of
these documents or instruments.  Borrower further acknowledges and represents
that no event has occurred and no condition exists that, after notice or lapse
of time, or both, would constitute a default under this Agreement, the Note or
the Credit Agreement, as amended hereby.


3.5           All terms, conditions and provisions of the Credit Agreement are
continued in full force and effect and shall remain unaffected and unchanged
except as specifically amended hereby. The Credit Agreement, as amended hereby,
is hereby ratified and reaffirmed by Borrower, and Borrower specifically
acknowledges the validity and enforceability thereof.


SECTION 4.          GENERAL.


4.1           This Agreement in no way acts as a release or relinquishment of
those rights securing payment of the Loans.  Such rights are hereby ratified,
confirmed, renewed and extended by Borrower in all respects.


4.2           The modifications contained herein shall not be binding upon the
Lender until the Lender shall have received all of the following:


(a)           An original of this Agreement fully executed by the Borrower.


(b)           A Consent and Agreement of Guarantors, fully executed by the
Guarantors.


(c)           Continuing Guaranty agreements from each of the Guarantors to
which a Continuing Guaranty has not been previously obtained.


(d)           Such resolutions or authorizations and such other documents as the
Lender may require relating to the existence and good standing of the Borrower
and the Guarantors and the authority of any person executing this Agreement or
other documents on behalf of the Borrower and the Guarantors.


 
8

--------------------------------------------------------------------------------

 
4.3           Borrower shall execute and deliver such additional documents and
do such other acts as Lender may reasonably require to fully implement the
intent of this Agreement.


4.4           Borrower shall pay all costs and expenses, including, but not
limited to, reasonable attorneys' fees incurred by the Lender in connection
herewith, whether or not all of the conditions described in Paragraph 4.2 above
are satisfied.  The Lender, at its option, but without any obligation to do so,
may advance funds to pay any such costs and expenses that are the obligation of
the Borrower, and all such funds advanced shall bear interest at the highest
rate provided in the Note and shall be due and payable upon demand.


4.5           Notwithstanding anything to the contrary contained herein or in
any other instrument executed by Borrower or the Lender, or in any other action
or conduct undertaken by Borrower or the Lender on or before the date hereof,
the agreements, covenants and provisions contained herein shall constitute the
only evidence of the Lender's consent to modify the terms and provisions of the
Credit Agreement.  Accordingly, no express or implied consent to any further
modifications involving any of the matters set forth in this Agreement or
otherwise shall be inferred or implied by the Lender's consent to this
Agreement.  Further, the Lender's consent to this Agreement shall not constitute
a waiver (either express or implied) of the requirement that any further
modification of the Credit Agreement shall require the express written consent
of the Lender; no such consent (either express or implied) has been given as of
the date hereof.


4.6           Time is hereby declared to be of the essence hereof of the Credit
Agreement, and the Lender requires, and Borrower agrees to, strict performance
of each and every covenant, condition, provision and agreement hereof, of the
Credit Agreement.


4.7           This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their heirs, personal representatives,
successors and assigns.


4.8           This Agreement is made for the sole protection and benefit of the
parties hereto, and no other person or entity shall have any right of action
hereon.


4.9           This Agreement shall be governed by and construed according to the
laws of the State of Arizona.










[signatures on following pages]


 
9

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, these presents are executed as of the date indicated above.
 

 
WELLS FARGO BANK,
 
NATIONAL ASSOCIATION
             
By:
/s/ Keri M. Tignini
 
Name:
Keri M. Tignini
 
Its:
Senior Relationship Manager
   
LENDER
             
KNIGHT TRANSPORTATION, INC.
             
By:
/s/ David A. Jackson
 
Name:
David A. Jackson
 
Its:
President
   
BORROWER



 
 
 


 
 

--------------------------------------------------------------------------------

 


CONSENT AND AGREEMENT OF GUARANTORS




Each of the undersigned Guarantors executed a Continuing Guaranty (each, a
"Guaranty") as described in the Credit Agreement dated as of September 15, 2005
(as amended from time to time, the "Credit Agreement") between WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, and KNIGHT TRANSPORTATION,
INC., an Arizona corporation.  Each of the undersigned Guarantors hereby
consents and agrees to the modifications and all other matters contained in the
foregoing Fifth Modification Agreement of even date herewith.



 
QUAD-K LLC, an Arizona limited liability company
             
By:
/s/ David A. Jackson
 
Name:
David A. Jackson
 
Its:
President
             
KNIGHT TRANSPORTATION SERVICES, INC., an Arizona corporation
             
By:
/s/ David A. Jackson
 
Name:
David A. Jackson
 
Its:
President
             
KNIGHT MANAGEMENT SERVICES, INC., an Arizona corporation
             
By:
/s/ David A. Jackson
 
Name:
David A. Jackson
 
Its:
President
             
KNIGHT REFRIGERATED, LLC, an Arizona limited liability company
             
By:
/s/ David A. Jackson
 
Name:
David A. Jackson
 
Its:
President

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
KNIGHT TRUCK & TRAILER SALES, LLC, an Arizona limited liability company
             
By:
/s/ David A. Jackson
 
Name:
David A. Jackson
 
Its:
President
             
KNIGHT BROKERAGE, LLC, an Arizona limited liability corporation
             
By:
/s/ David A. Jackson
 
Name:
David A. Jackson
 
Its:
President
             
SQUIRE TRANSPORTATION, LLC, an Arizona limited liability company
             
By:
/s/ David A. Jackson
 
Name:
David A. Jackson
 
Its:
President
             
KNIGHT CAPITAL GROWTH, LLC, an Arizona limited liability company
             
By:
/s/ David A. Jackson
 
Name:
David A. Jackson
 
Its:
President
             
KNIGHT PORT SERVICES, LLC, an Arizona limited liability company
             
By:
/s/ David A. Jackson
 
Name:
David A. Jackson
 
Its:
President

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
KNIGHT AG SOURCING, LLC, an Arizona limited liability company
             
By:
/s/ David A. Jackson
 
Name:
David A. Jackson
 
Its:
President
             
ARIZONA HAY PRESS, LLC, an Arizona limited liability company
             
By:
/s/ David A. Jackson
 
Name:
David A. Jackson
 
Its:
President





Dated as of:  July 26, 2011.





 

 
Return to Form 10-Q [form10q.htm]